DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 and 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 July 2021.
Applicant’s election without traverse of claims 1, 3-5, and 12-15 in the reply filed on 07 July 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20150292135 to Wishney et al. (Wishney).
Regarding claims 12 and 15, Wishney teaches a washing machine (Fig. 6, generally) comprising: a housing having an inlet (Fig. 6, at parts 10 and 2a); a main .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1, 3-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20150292135 to Wishney et al. (Wishney) in view of CN 103572547 to Jiang et al. (Jiang).
Regarding claims 1 3-5, and 13-14, Wishney teaches a drum washing machine (Fig. 6, generally) comprising: a housing comprising a main inlet on a front surface thereof (Fig. 6, parts 10 and 2a); a main washing unit disposed in the housing (Fig. 6, part 200); a main door to open and close the main inlet (Fig. 6, part 70); and a sub-washing unit disposed at the main door (Fig. 6, part 300), wherein the sub-washing unit comprises a sub-water tub to store water (Fig. 6, part 300), a pulsator rotatably installed in the sub-water tub (Fig. 6, part 75) to generate a water stream; wherein the main door comprises a sub-inlet provided on a rear surface thereof wherein a lower end of the main door is rotatably installed on the housing  (Fig. 6, at part 310); and the sub-water tub and the sub-rotating tub comprise an opening opened toward the sub-inlet (Fig. 6, at part 310).  Wishney does not teach a sub-driving motor to rotate the pulsator and a sub-rotating tub rotatably installed.
Jiang teaches a drum washing machine (Fig. 8, generally) comprising a sub-washing unit (Fig. 8, at part 26) comprising a sub-driving motor (Fig. 8, part 30) and a sub-rotating tub rotatably installed in the sub-water tub (Fig. 8, part 79) all in order to provide an auxiliary washing device.
Therefore it would have been obvious to have modified the washing machine of Wishney with the sub-driving motor and sub-rotating tub of Jiang all in order to drive the pulsator and tub thereof to achieve the predictable result of providing an auxiliary washing device thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711